Citation Nr: 1336139	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  09-26 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for bilateral (left and right eye) cataracts due to Type II Diabetes Mellitus.

3.  Entitlement to a rating higher than 20 percent for the Type II Diabetes Mellitus.

4.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating higher than 30 percent prior to August 3, 2011, for coronary artery disease, status post coronary artery bypass graft, and to a rating higher than 60 percent since.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) is primarily from rating decisions in May 2008 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO).

But as for the higher initial ratings for the service-connected heart disability, the Veteran filed a notice of disagreement (NOD) with the initial 30 percent rating assigned in a more recent July 2011 rating decision.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating - meaning assign different ratings at different times since the effective date of the award to compensate him for times when the disability has been more severe than at others).  Although a subsequent December 2011 RO decision "staged" the rating for this disability by granting an increase to 60 percent effective August 3, 2011, that was not an increase to the highest possible level and he was not issued a statement of the case (SOC) concerning whether he was entitled to an initial rating higher than 30 percent prior to August 3, 2011, and regarding whether he has been entitled to a rating even higher than 60 percent since.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is requesting the highest possible rating for a disability for all time periods at issue, absent express indication otherwise).

If, after a valid NOD is filed, VA fails to issue an SOC, then the claim remains pending.  See Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  Since the highest rating was not assigned and the Veteran did not express satisfaction with the higher rating he received, the Board must remand this claim for issuance of an SOC and to give him opportunity in response to complete the steps necessary to perfect his appeal of this additional claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999) (indicating the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim).

Meanwhile, in June 2011, the Board remanded this case for additional development.  Since then, additional evidence was received in May 2013, after the most recent supplemental SOC (SSOC) was issued, but because the Veteran's representative waived initial RO consideration of this evidence, the Board may consider it in the first instance without prejudicing the Veteran.  38 C.F.R. § 20.1304 (2013).

The Board also sees that, in the electronic ("Virtual VA") portion of the Veteran's claims file, the RO is shown to have issued a very recent September 2013 rating decision proposing to reduce the ratings for the Veteran's service-connected heart disability and diabetic nephropathy.  But as there also is evidence in the file indicating he is unemployed possibly as a result of his service-connected disabilities and, indeed, was determined unemployable by the Social Security Administration (SSA), a derivative claim for a TDIU has been raised in connection with his increased-rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In this decision, the Board is denying his claim for a higher initial rating for his PTSD, but granting service connection for his cataracts as secondary to his 
service-connected Type II Diabetes Mellitus.  The remaining claims of entitlement to service connection for a respiratory disorder, for a higher rating for the Type II Diabetes Mellitus, and for a TDIU are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - as is, as explained, the claim for higher ratings for the heart disability.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relations; however, occupational and social impairment with deficiencies in most areas has not been shown.

2.  His bilateral cataracts are as likely as not due to his service-connected Type II Diabetes Mellitus, in other words, a complication of it.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 50 percent for the PTSD.  38 U.S.C.A. §§ 1155, 5103 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2013).

2.  But resolving all reasonable doubt in his favor, the Veteran's bilateral cataracts are secondary to his service-connected Type II Diabetes Mellitus - meaning proximately due to, the result of, or aggravated by this service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

To this end, VA must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

When the claim is for service connection, the notice should address all five elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, but also the "downstream" (4) disability rating, and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

It is unnecessary to discuss whether there has been compliance with the VCAA as it pertains to whether bilateral cataracts are a service-connected complication of the Type II Diabetes Mellitus.  Since service connection is being granted for this additional disability, any deficiency would be considered non-prejudicial, so harmless error, given the entirely favorable disposition.  38 C.F.R. § 20.1102.


In regards to a higher initial rating for the PTSD, when, as here, the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection for this disability, and this claim since has been granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And the RO provided him this required SOC, citing the applicable statutes and regulations and containing discussion of the reasons and bases for not assigning a higher initial rating for this disability.  He therefore has received all required notice concerning this claim.

VA also has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  His service treatment records (STRs) are in his claims file, and VA additionally has obtained all pertinent/identified post-service records that could be obtained.

The additional development of these claims directed by the Board's June 2011 remand was completed and all evidence, including constructively of record, has been obtained.  Since ongoing VA treatment records were obtained and VA examinations were conducted, there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-4 (1999) (indicating situations when it is acceptable to have "substantial", even if not "exact" or "total", compliance with remand directives).  Moreover, the VA examinations are adequate to rate the disabilities.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board therefore is proceeding with the adjudication of these claims.

Legal Criteria and Analysis for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to support the claim since this alternatively establishes the required linkage between current disability and service.  38 C.F.R. § 3.303(b).  But § 3.303(b) applies only to "chronic diseases" as specifically defined in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

These chronic diseases also may be presumed to have been incurred in service if manifested to a compensable degree, meaning to at least 10-percent disabling, within the initial post-service year.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


Service connection may be granted, as well, on a secondary basis for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  This VA regulation also has been interpreted to permit the granting of service connection for disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence of a current disability or, at the very least, showing the existence of the claimed disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the present disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with a veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Here, in deciding whether the Veteran's service-connected Type 2 Diabetes Mellitus warrants a rating higher than 20 percent, the Board must also intrinsically consider whether there is additional disability based on complications or residuals that is part and parcel to the underlying claim.  Indeed, according to Note (1) in 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under this code.  Noncompensable complications are considered part of the diabetic process under this code.  VA has a 
"well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Based on the records in the file, there is sufficient evidence establishing additional entitlement to service connection for bilateral cataracts as secondary to the Type II Diabetes Mellitus.  The Board therefore is going ahead and granting this additional benefit, even without first referring or remanding this additional claim to the RO for its initial consideration since there is no possibility of prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

To prevail on the issue of secondary service causation, the record must show (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

Obviously, the Veteran's Type II Diabetes Mellitus is an already service-connected disability; this appeal partly concerns his request for a higher rating for this disability.  Consider also, however, that the report of a July 2011 VA ophthalmology consultation shows evidence of bilateral cataracts, and the report of an August 2011 VA eye examination contains an opinion that his bilateral cataracts, albeit mild, are at least as likely as not related to his diabetes based on the medical literature.  The opinion is deemed adequate because it was based on a review of the claims file and an examination and included rationale supported by medical literature.  Therefore, with all 3 requirements met to establish cataracts as a service-connected complication of the Type II Diabetes Mellitus, service connection is granted on this permissible secondary basis for this additional disability.

Legal Criteria and Analysis for a Higher Rating for the PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The degrees of disability specified are considered adequate to compensate him for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation in that the rating is "staged".  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning established ratings); and Fenderson v. West, 12 Vet. App. 119 (1999) (pertaining to initial ratings).


The Veteran's service-connected PTSD is rated in according to the General Rating Formula for Mental Disorders (General Formula). 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 


The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (citing use of the phrase "such symptoms as....").  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan, 16 Vet. App. at 443.

The newer DSM-V has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) essentially agreed that their target date for moving to DSM-V was October 1st, coinciding with the beginning of the new fiscal year.  It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that one may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2013).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.  

Mental health records will frequently include a Global Assessment of Functioning (GAF) score, which is a "scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from 0 to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.

A GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job). See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

A GAF score 51-60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  Id.

A score of 61-70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

During an April 2009 VA compensation PTSD examination, the examiner indicated a VA psychiatrist had diagnosed adjustment disorder with anxious mood after the Veteran was placed on an anti-depressant in January 2009 for depressive disorder.  His treatment had helped "fight the demons" and lessened a little his nightmares, nervousness, and depression.  The quality of his peer relationships and social adjustment was not very good, except for having a few close friends.  He tended to avoid people and even refused to shake hands with the psychologist.  The Veteran socially isolated and only saw friends once or twice a year.  He had no outside leisure activities but watched television to keep from being bored.  His attitude was guarded and sarcastic; mood was anxious, depressed, fearful, and dysphoric; affect was constricted; and speech was impoverished, soft, and slow.  He was easily distracted, thought process was unremarkable, and he had no delusions or hallucinations.  Regarding judgment and insight he understood he had a problem and the outcome of his behavior.  He did not demonstrate any inappropriate behavior, or have obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  There were suicidal thoughts but no intent.  The Veteran's impulse control was fair.  He was able to maintain minimal personal hygiene, there were no problems with performing activities of daily living, and his memory was intact.  The Veteran was shown to meet the criteria for PTSD and his GAF score was 52.  The examiner also indicated the Veteran's history of depression, anxiety, and alcohol abuse was probably all related to PTSD.

On August 2011 VA compensation PTSD examination, a GAF score of 60 was assigned.  In terms of occupational and social impairment, the psychologist indicated the Veteran's PTSD disability did not produce symptoms significant enough to either interfere with occupational and social function or to require continuous medication.  It was noted the Veteran was twice divorced and that his 15 year relationship with his girlfriend ended earlier in the year, although they remained in frequent contact.  He had an adult son with whom he had an estranged relationship since the child's infancy, but he had close attachments with the ex-girlfriend's grandchildren and saw them on a weekly basis.  The Veteran also reported having 2 to 3 good friends.  He had no legal problems since his 2009 VA examination but was involved in approximately 4 to 5 physical altercations.  The examiner indicated the Veteran continued to meet the criteria for PTSD and in addition to those symptoms he had a depressed mood and anxiety.  The depression was reported as daily, lasting most of the day unless visited by grandchildren.  He denied suicidal or homicidal ideation and when asked about panic attacks his response was "[w]hen something triggers I get edgy.  I try to stay away from it.  I try to get off by myself".  Regarding obsessive compulsive symptoms he indicated he grabbed his hands.  There was no evidence of psychosis and there was no evidence of markedly impaired social functioning.

On July 2012 VA compensation PTSD examination, the examiner indicated the Veteran continued to endorse symptoms consistent with a PTSD diagnosis.  The psychologist noted that since the April 2009 VA examination, the Veteran continued to experience daily variable PTSD symptoms and he continued to struggle with intermittent combat related nightmares and intrusive thoughts related to trauma.  He also engaged in efforts to avoid thoughts associated with the trauma, avoidance of trauma related stimuli, feelings of estrangement and detachment from others, markedly diminished interest in activities and restricted range of affect.  VA treatment records also confirm symptoms of irritability, hypervigilance, and an exaggerated startle response.  Irritability was noted to have been to the point of destruction of the Veteran's personal property.  An overall GAF score of 49 was assigned.  

The psychologist noted the Veteran had other mental health diagnoses and while it was indicated symptoms could be attributed to the different diagnoses, the Board notes there is some overlap with irritability being attributed to both a depressive disorder and PTSD.  The VA examiner found the level of social and occupational impairment attributed to all mental disorders was consistent with occupational and social impairment with reduced reliability and productivity; no differentiation was possible regarding the level of impairment among the different diagnosed disorders because the Veteran's anxiety and depression were continuous, and biologically and behaviorally interactive.  The examiner noted that since the 2009 VA examination the Veteran also continued to socially isolate and his girlfriend of 15 years ended the relationship due in large part to his irritability.  The Veteran primarily engaged in solitary activities and the daughter of his ex-girlfriend came by approximately twice a month to clean his home.  The psychologist noted the treatment records indicated the Veteran had several friends, but he did not report any during the examination.  The Veteran repeatedly stated he did not like people and he was suspicious of others.  The symptoms applicable to the Veteran's PTSD were listed as depressed mood, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in adapting to stressful circumstances that included a work-like setting, impaired impulse control such as unprovoked irritability with periods of violence, and intermittent inability to perform activities of daily living.  The Veteran did not have anxiety; panic attacks that occurred more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired memory; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger to self or others; neglect of personal appearance and hygiene; or disorientation to time or place.

To the extent the VA examiner indicated there was an overlap of symptoms associated with PTSD and a nonservice-connected psychiatric disorder and he could not differentiate the level of impairment caused by the different diagnoses, all psychiatric symptoms will be considered in rating the PTSD.  It is well established that if symptoms of nonservice-connected disorders cannot be disassociated from the Veteran's service-connected disabilities, then the Board must resolve this reasonable doubt in his favor and, for all intents and purposes, presume that such symptomatology is part and parcel of his service-connected disabilities and rate them accordingly.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The majority of the Veteran's treatment records are found in his Virtual VA (electronic) file.  A July 2010 VA treatment record shows he reported having active depressive thoughts even on medication.  He previously had occasional suicidal thoughts but none currently.

An October 2010 VA mental health consult report indicates the Veteran had been on medication for approximately one year and that the dosage had been gradually increased during that time.  He reported the medication "mellow[ed] [him] out", but he still struggled with being easily aggravated and irritable over even small matters.  His ex-girlfriend left him due to "mood swings" and irritability, but they maintained regular contact and she was a source of support.  He related his life had little meaning outside of his ex-girlfriend's two young grandchildren.  His suicidal thoughts were less frequent than in the past.  He had a prior history of alcohol use, but he had not had a drink in 2 years.  There were no current interests or hobbies the Veteran had and he denied being affiliated with any organizations.  The Veteran's grooming and hygiene appeared adequate; his attitude was cooperative; attention and concentration appeared intact; memory was grossly intact; and speech was clear and coherent with regular rate and rhythm.  The Veteran's thought process was logical and goal-directed at times, but sometimes it was tangential.  There was no evidence of delusional thinking and he denied having perceptual disturbances.  Insight and judgment were fair.  He had no suicidal or homicidal ideation.  His GAF score was 58.

A January 2011 VA mental health note indicates the Veteran lived alone and wanted to move to the country and be "left alone".  On mental status examination, there was no change in his hygiene or grooming.  Motor functions were unremarkable; attitude was cooperative; attention , memory, and concentration were intact; speech was clear and coherent and regular in rate, rhythm, and volume; thought process was logical and goal-directed at times, but sometimes tangential/circulatory; and thought content had no evidence of delusions.  There was no perceptual disturbance; his mood was "alright"; affect was constricted; and judgment was adequate.  The Veteran denied having suicidal or homicidal thoughts.  His GAF score was 58.

April and August 2011 VA mental health notes show the Veteran's only recreational activities were watching television, using the computer, and reading.  He endorsed a depressive mood, rumination over the past, social withdrawal, insomnia, fatigue, irritability, and lack of motivation.  The August 2011 record noted there was irritability and destruction of property, he would get into arguments with strangers, and avoided crowds when shopping.  However, he believed the medication he was on greatly reduced his irritability.  The psychiatrist indicated the Veteran had moderate to severe PTSD.  In addition to the other manifestations, he had a tendency to worry and occasional night sweats.  The August 2011 record noted there was some memory impairment such as forgetfulness of appointments, misplacing objects, and getting lost while driving; there was also some symptoms of Generalized Anxiety and possibly some psychotic symptoms with voices that were inarticulate.  He did not have any panic symptoms but he had some symptoms of social anxiety.  Obsessive compulsive tendencies consisted of arranging and symmetry related compulsion.  On mental status examinations, there was no change in hygiene, grooming, or speech.  The Veteran appeared tense, his affect was constricted, and his mood was dysphoric.  Thought content was free of paranoia and any unusual preoccupations, and there was no disordered thought in its form.  Judgment and insight were intact, and there was no homicidal ideation; suicidal ideation was passive.  The GAF scores were 55and 52, respectively.

In February 2012, the Veteran continued to stay in touch with his ex-girlfriend and saw her on a platonic basis.  There was no change in his recreation activities or in his mental status examination.  His GAF score was 49.  In a separate  individual psychotherapy note in February 2012 the Veteran sought treatment to get over being tense and angry.  He continued to isolate; he only had 3 friends with whom he socialized.  No changes in his symptoms were noted.  The psychologist indicated the Veteran demonstrated good interpersonal interaction and his thought process was essentially logical and goal directed.  His mood was anxious and affect was dysthymic.  Sleep was poor to fair, memory was grossly intact, and insight and judgment were good.  The GAF score was 48.

In March 2012, the Veteran reported his grandchildren wanted him to attend a school event but because there were so many cars in the parking lot he said no.  His thought content showed no signs of psychosis.  The GAF score was 48.

An October 2012 VA treatment record shows the Veteran was appropriately dressed and groomed and he reported having some good days.  He also reported no changes in his PTSD.  He had decreased difficulty in falling or staying asleep; irritability or outbursts of anger; difficulty concentration; hypervigilance and exaggerated startle response had no change.  He had no suicidal or homicidal ideation.  The Veteran appeared clean and adequately dressed and groomed.  His speech was coherent and normal in rate, rhythm, and tone; he demonstrated appropriate interpersonal interaction; motor behavior was not characterized by abnormal movement or mannerisms; thought process was logical and goal directed; thought content was absent psychosis, delusions or hallucinations; his mood was anxious; and affect was dysthymic.  His insight and judgment were good, and cognitive functions and memory were grossly intact.  His GAF score was 45.

Applying the rating criteria to the facts of this case, the Board finds the disability picture throughout the appeal period more closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relations.  This is supported by symptoms and findings in the treatment records and it is consistent with what was noted by the July 2012 VA examiner.  The Board has also considered whether there was any distinct period in which to assign a higher rating but found none, therefore, the evidence does not support a staged rating.  Fenderson, supra.

To assign the next higher rating of 70 percent, the PTSD must at least more closely resemble occupational and social impairment with deficiencies in most areas.  In this regard, the Veteran functions fairly well in terms of family relations, so no deficit is found in this area.  Although he has never had a relationship with his biological child, he maintained a relationship with his girlfriend of 15 years and, while she eventually ended the relationship, they remained in close touch and she was still a source of support.  He also maintained a relationship with her daughter and grandchildren.  See the October 2010 VA treatment record and August 2011 and July 2012 VA compensation examinations.  His judgment was not shown to be deficient at any time during the appeal and was described as adequate, fair, intact, and good.  See VA treatment records in October 2010, January 2011, April 2011, and February 2012, and July 2012 VA examination.  He also understood the outcome of his behavior.  See the April 2009 VA examination.  There was no deficiency in his thinking.  During the April 2009 and July 2012 VA compensation examinations, his thought process was not impaired.  His thought process was also logical and goal directed, and without unusual preoccupations.  There was also no disordered thought, delusions or hallucinations.  See VA treatment records in October 2010, January 2011, April 2011, February 2012, and October 2012.  

By not having deficiencies in family, judgment and thinking, a preponderance of the evidence is against a finding that occupational and social impairment with deficiencies in most areas is shown.

The Veteran's representative asserts in the May 20213 Informal Hearing presentation that the findings of the July 2012 VA examination are sufficient to warrant a higher 70 percent rating in that the Veteran was shown to have difficulty in adapting to stressful circumstances, suicidal ideation, impaired impulse control, and an intermittent inability to perform activities of daily living.  But the Board does not agree.  The Veteran's suicidal thoughts were not shown to produce any impairment in his level of functioning, so he had no deficiency as a result.  His impaired impulse control was manifested by a lot of irritability that was in turn reduced successfully with medication, but it was still shown to have difficulty handling it and it was noted to have escalated to the point where he had destroyed his personal property.  However, because his irritability was helped by medication and was shown to be episodically severe, it likely resulted in decreased reliability and productivity versus a deficiency.  His various symptoms would also likely result in difficulty in adapting to stressful circumstances including work, which is sufficient to establish a deficiency.  However, an intermittent inability to perform activities of daily living does not demonstrate sufficient frequency or severity to qualify as neglect of personal hygiene and appearance.  Indeed, he was shown on all VA examinations and in treatment records to present adequate hygiene and grooming.

The Board also realizes there was one incident in which he was thought to possibly have some psychotic symptoms by hearing voices that were inarticulate, but this suspicion was inconclusive and he was never in fact found to suffer from psychosis.  To the extent that his symptoms caused a deficiency in his mood and work these are only two of several areas considered.  Because the criteria requires deficiency in most areas, a deficiency in one, two, or even three areas is insufficient to assign a higher rating.  The Federal Circuit held, "[i]n the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas . . . [a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas." (emphasis added).  
Vazques-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Another component to consider in rating the Veteran's PTSD is his GAF scores, which have varied throughout the appeal from as low as 45 to as high as 60.  These scores represent symptoms ranging from moderate to severe.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  In most instances, his GAF scores were in the moderate range, which is consistent with the 50 percent rating because it reflects moderate difficulty in social and occupational functioning.  Since the Veteran maintains some friends and personal relationships he appears to have only moderate difficulty socially.  Because the Veteran does not work there is no evidence that directly shows how the disability impact him in this area, but because his primarily difficulty appears to be in crowds and he was noted more than once to interact adequately on an interpersonal level, he likely would only be impacted moderately.  

There were a few occasions when GAF scores were in the 40s, which is indicative of serious symptoms.  However, the presence of some serious symptoms in and of themselves does not necessarily translate to having deficiencies in most areas.  The overall disability picture at any given time must be considered in terms of how the symptoms impact the Veteran's functioning.  A case in point is the July 2012 VA examiner who assigned a GAF score of 49 and indicated the Veteran had some symptoms contemplated in the criteria for a 70 percent rating; however, when assessing the overall disability picture he found the disability did not produce deficiencies in most areas.

In conclusion, the Board finds the preponderance of the evidence is against the claim of an initial rating in excess of 50 percent for PTSD.  For this reason, the benefits-of-the-doubt doctrine does not apply and the claim is ultimately denied.


Extra-Schedular Consideration

The Board also finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration at any point during the appeal period.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2013).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the present case, the Board finds that the Veteran's disability picture due to his service-connected PTSD is adequately contemplated by the rating schedule, especially since the rating criteria (Code 9411) specifically take into account social and occupational functioning in assessing the severity of the psychiatric disorder and PTSD, and provides for a greater evaluation for more severe impairment.  The disability is not rated based solely on symptoms noted in the rating criteria since they do not contain an exhaustive list of symptoms.  However, given the symptoms manifested throughout the appeal, they are reasonably encompassed in the criteria in terms of occupational and social functioning impairment.  Indeed, there is nothing in the manifested symptoms or their impact that is shown to be unusual or outside schedular consideration.  Thus, the Board concludes that the first prong of the Thun analysis has not been satisfied in this case, the criteria for referral for the assignment of an extra schedular disability rating are not met, and the Board declines to remand this matter for referral for extra schedular consideration.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, supra. 


ORDER

Service connection for bilateral cataracts is granted as secondary to the already service-connected Type II Diabetes Mellitus.

But an initial rating higher than 50 percent for the PTSD is denied.


REMAND

The claim of entitlement to service connection for a respiratory disorder requires additional development since the September 2012 VA examiner did not adequately respond to the directives of the Board's June 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand orders, and the Board itself commits error as a matter of law in failing to ensure compliance.).  In particular, the rationale used to support the opinions was not sufficiently informative.  As a consequence, this claim again must be remanded.

Regarding the service-connected Type II Diabetes Mellitus, a November 2006 rating decision granted service connection for erectile dysfunction (ED), and since it did not warrant a separate compensable rating it was combined with the compensable rating assigned for underlying Type II Diabetes Mellitus.  In the Board's June 2011 remand, the diabetes mellitus examiner was specifically instructed to evaluate the Veteran's ED, but because the examiner indicated there were no complications of the Veteran's diabetes mellitus, he did not evaluate the Veteran's penis for deformity.  As a consequence, this claim also must be remanded.  Id.


Also already discussed, the claim for higher ratings for the coronary artery disease also must be remanded to provide the Veteran the required SOC concerning this claim and then, in response, to give him opportunity to complete the steps necessary to perfect his appeal of this claim by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  Manlincon v. West, 12 Vet. App. 238 (1999).

The remaining claim for a TDIU is "inextricably intertwined", so must be remanded as well.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  In other words, a decision on this derivative TDIU claim must be temporarily deferred pending completion of the additional development of the other claims that also are being remanded.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran and his representative an SOC in response to the October 2011 NOD concerning the initial rating assigned for the coronary heart disease.  The rating for this service-connected disability since has been "staged," so this claim now concerns whether he was entitled to an initial rating higher than 30 percent for this disability prior to August 3, 2011, and whether he has been entitled to a rating higher than 60 percent since.  He also must be advised that, for the Board to have jurisdiction to adjudicate this additional claim, he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) responding to the SOC.  Should he submit a timely substantive appeal, this claim should be returned to the Board for further appellate consideration.


2.  Obtain ongoing VA treatment records for the Veteran's Type II Diabetes Mellitus since November 2011.  All pertinent records must be associated with the Veteran's claims file.

The amount of effort needed to be expended in obtaining these additional records depends on who has custody of them.  If not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  So make as many attempts as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, forward the Veteran's claims file and a copy of this remand to a VA physician other than the one who provided an inadequate rationale in September 2012 and stated that "this issue will not be discussed any further".  He or she must indicate in the report that the claims file was reviewed.

a) The physician must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's respiratory disorder, in particular his chronic obstructive pulmonary disease (COPD), incepted during service or is otherwise related or attributable to his service, including to his presumed exposure to Agent Orange in Vietnam.


b) If there is no etiological link to service, address the following 2-part inquiry in consideration of the alternate theory of secondary service connection.

* What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's COPD is proximately due to or the result of a service connected disability?  

* What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's COPD is aggravated in the sense of being permanently, i.e., chronically worsened by a service-connected disability?

* The commenting physician must consider each service-connected disability, which currently consists of coronary artery disease, PTSD, Type II Diabetes Mellitus, and diabetic nephropathy, in relation to the COPD.

c) Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. 448; 38 C.F.R. § 3.310(b).

d) It is extremely important the physician discuss the underlying reasoning or rationale upon which these opinions are based, if necessary, citing to specific evidence in the file supporting conclusions.  If an opinion is offered that is not in favor of the claim, then merely stating these conditions are not known to cause COPD, as the September 2012 examiner did, is inadequate without further explanation of the medical principals or factual basis relied upon.  It is also insufficient to state, as the prior examiner did, as a basis for a negative opinion there was no evidence of COPD in service without discussing the likelihood of a delayed onset of COPD.  Furthermore, if another cause is deemed more likely, a thorough explanation of why is needed.

Finally, favorable opinions that support the Veteran's claim equally require a complete rationale or explanation of reasoning used to reach each conclusion if the opinion is to be considered adequate.

4.  Then arrange for one or more VA compensation examinations to evaluate the current severity of the Veteran's Type II Diabetes Mellitus with associated ED.  The claims file and a copy of this remand must be provided to and reviewed by the examiner.  

a) The examiner must comment on the following in relation to the Veteran's diabetes mellitus:

* Does it require treatment with restricted diet, insulin, and regulation of activity?  "Regulation of activities" is defined as the "avoidance of strenuous occupational and recreational activities", but medical evidence is needed to show restriction of these activities.

* Does the Veteran experience episodes of ketoacidosis, hypoglycemic reactions, and/or weight loss?

* Is there evidence of (physical) penile deformity with loss of erectile power?

b) Information is also required concerning the additional complications or residuals of the diabetes, which currently include bilateral cataracts and diabetic nephropathy.

5.  Review the supplemental opinions to ensure compliance with the Board's directives.  If the responses are found deficient in any way, take corrective action.  38 C.F.R. § 4.2.

6.  Then readjudicate these remanded claims in light of this and all other additional evidence.  If any of these claims is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.


The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


